ICJ_112_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_01_EN.txt. 775

DECLARATION OF JUDGE SHI

] am in agreement with the majority of the Court that, in the present
case, no basis of prima facie jurisdiction can be found for the indication
of provisional measures requested by the Applicant.

Nevertheless I am of the opinion that, being confronted with the
urgent situation of a human tragedy involving loss of life and suffering
which arises from the use of force in and against Yugoslavia, the Court
ought to have contributed to the maintenance of international peace and
security in so far as its judicial functions permit.

The Court would have been fully justified in point of law if, immedi-
ately upon receipt of the request by the Applicant for the indication of
provisional measures, and regardless of what might be its conclusion on
prima facie jurisdiction pending the final decision, it had issued a general
statement appealing to the Parties to act in compliance with their obliga-
tions under the Charter of the United Nations and all other rules of inter-
national law relevant to the situation, including international humanitar-
ian law, and at least not to aggravate or extend their dispute. In my view,
nothing in the Statute or the Rules of Court prohibits the Court from so
acting. According to the Charter, the Court is after all the principal judi-
cial organ of the United Nations, with its Statute as an integral part of
the Charter; and by virtue of the purposes and principles of the Charter,
including Chapter V1 (Pacific Settlement of Disputes), the Court has been
assigned a role within the general framework of the United Nations for
the maintenance of international peace and security. There is no doubt
that to issue such a general statement of appeal is within the implied
powers of the Court in the exercise of its judicial functions. Now that the
Court has made its final decision on the request by the Applicant, it has
failed to take an opportunity to make its due contribution to the main-
tenance of international peace and security when that is most needed.

Moreover, in his letter addressed to the President and the Members of
the Court, the Agent of Yugoslavia stated:

“Considering the power conferred upon the Court by Article 75,
paragraph |, of the Rules of Court and having in mind the greatest
urgency caused by the circumstances described in the Requests for
provisional measure of protection I kindly ask the Court to decide
on the submitted Requests proprio motu or to fix a date for a hearing
at earliest possible time.”

18
776 LEGALITY OF USE OF FORCE (DECL. SHI)

In the recent LaGrand case, the Court, at the request of the applicant
State and despite the objection of the respondent State, decided to make
use of its above-mentioned power under Article 75, paragraph 1, of the
Rules of Court without hearing the respondent State in either written or
oral form (LaGrand (Germany v. United States of America), Order of
3 March 1999, 1 C.J. Reports 1999, pp. 13 and 14, paras. 12 and 21). By
contrast, in the present case the Court failed to take any positive action
in response to the similar request made by the Agent of Yugoslavia in a
situation far more urgent even than that in the former case.

It is for these reasons that I felt compelled to vote against the operative
paragraph 40 (1) of the present Order.

(Signed) Sut Jiuyong.

19
